Citation Nr: 0019102	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  97-21 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from August 1945 to July 1972.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
in June 1996 that denied the claimed benefits.

On May 12, 1999, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).

This case was previously Remanded in September 1999 for 
further development.  Following the requested development, 
the RO continued to deny service connection and the case has 
been returned to the Board for further appellate 
consideration.


REMAND

The Board notes that the issue of service connection for a 
right knee disability as secondary to the veteran's service-
connected back disability was raised by the veteran's 
representative in a Form 646 dated in February 2000.  The 
record does not reflect that that issue has been adjudicated 
by the RO.  Inasmuch as consideration of that issue involves 
much of the same evidence and some of the same legal 
considerations as the direct service connection issue that is 
currently on appeal, the Board finds that the two issues are 
inextricably intertwined.  Therefore, it would be premature 
for the Board to consider the veteran's direct service 
connection claim at this time.  It should be further noted 
that referring the issue of secondary service connection 
while deciding the veteran's direct service connection claim 
would result in piecemeal adjudication of these claims, a 
situation which the United States 


Court of Appeals for Veterans Claims has indicated that it 
disfavors.  See Chastain v. West, No. 97-1161, 13 Vet. App. 
296 (Jan. 24, 2000).  Another Remand is therefore necessary 
in order to allow for proper consideration of the veteran's 
service connection claims regarding his right knee.

Therefore, this case is REMANDED to the RO for the following 
development:

The RO should adjudicate the issue of 
service connection for a right knee 
disability as secondary to the veteran's 
service-connected back disability.  If 
the claim is denied, the veteran and his 
representative should be provided with 
notice of the adverse decision and of his 
right to appeal.  If and only if the 
veteran perfects an appeal as to that 
issue, the RO should certify the 
secondary service connection issue for 
appellate consideration.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




